Adams, Judge,
delivered the opinion of the court.
This was an action on a promissory note.
The petition charges, that the defendant executed the note by the description of John P. Bruce & Co.
This allegation was denied by the defendant’s answer. The ease was submitted to the court, as a jury, and evidence was *328given tending to prove plaintiff’s case, and a verdict and judgment were rendered fot plaintiff.
The only material point raised by tbe appellant is, that the judgment was for too’much; that the note was due ninety days after date, and the court in rendering the judgment, calculated the interest from the date.
This point was not made in the court below and- ought not to be urged here for the first time. It is evidently an after thought, as it might have been corrected by a remittitur, or by a motion for a new trial. No such reason appears in the motion for a new trial. This court might correct the judgment now, but there is so little merit in this appeal, that the damages suffered by the plaintiff by the delay no doubt amount to more than the alleged error.
Let the judgment be affirmed.
Judges Tories and Sherwood concur; Judges Napton and Wagner absent.